Citation Nr: 0431096	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin cancer and a 
benign mole in the preauricular area as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to November 
1969.  He served in Vietnam as an Infantryman.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
December 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), in New Orleans, Louisiana.   

The Board remanded the claim at issue here in December 2000.  
The remand directed the RO to request the veteran to identify 
any additional medical records relevant to his claims and, 
thereafter, take the necessary steps to obtain any such 
records.  Additionally, the remand directed that the veteran 
be scheduled for a VA examination.  Upon this case's return 
to the Board development was undertaken to obtain the 
veteran's Social Security records, as it was evidenced by the 
record that he received Social Security benefits.  

In August 2003, the matter was remanded by the Board to the 
agency of original jurisdiction for initial consideration of 
evidence obtained through Board development.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The matter is now once again before 
the Board for disposition.  


FINDING OF FACT

The veteran's skin condition is not of service origin and is 
not related to in-service exposure to herbicides.  


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by wartime 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003). 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, an October 2003 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to service connection.  
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the October 2003 RO letter informed the appellant that 
VA was requesting all records held by federal agencies, which 
the veteran was informed included service medical records or 
other records from the military, and medical records at VA 
hospitals.  The letter further informed the veteran that VA 
was making reasonable efforts to help get private records or 
evidence necessary to support his claim.  Additionally, the 
letter stated that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
that it was necessary to make a decision on the claim.
  
In addition, the January 2004 and June 2004 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2003), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2003).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2003).  The Board notes that the 
veteran has been afforded VA examinations in July 1998 and 
April 2001.  Furthermore, VA has obtained the veteran's 
records from the Social Security Administration.  The Board 
notes that, in a statement received in June 2004, the veteran 
stated that he did not have any further evidence to send.  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the January 
2004 and June 2004 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the October 2003 RO letter, combined 
with the January 2004 and June 2004 supplemental statements 
of the case, complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Service Connection 

The veteran is claiming entitlement to service connection for 
skin cancer and a benign mole in the preauricular area as a 
result of exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including malignant tumors, will also be presumed 
to have been incurred during service if manifested to a 
degree of 10 percent or more within one year of service 
separation, even though there is no evidence of such disease 
during service.  38 C.F.R. §§  3.307, 3.309(a).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2003).

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
his skin condition to chemical dioxins during his period of 
active service.

The veteran's service medical records are negative for any 
treatment for, or complaints of skin lesions, moles, rashes, 
or skin cancer.  

A report of a VA examination for skin diseases from July 1998 
noted that the veteran reported having a skin lesion for 
about fifteen to twenty years.  Upon physical examination, it 
was reported that the veteran had a preauricular area skin 
lesion, a 2cm mole.  The diagnosis was a benign appearing 
mole in the preauricular area.  A general VA examination was 
also conducted the same day by the same examiner.  The same 
diagnosis was listed in that report and it was noted that 
there was no history of skin cancer.  He was not receiving 
any treatment for this.  No medical records were available 
for review for these examinations.  

A VA examination report dated in April 2001 noted that the 
veteran reported red spots in the anterior chest, back, and 
arms, a rash over the right temple in the area of the 
zygomatic arch, and small lumps in the right side of his 
face; one in the occiput, one in the right posterior neck, 
and one in the left side of the face.  All of theses were 
reported to have begun 30 years prior.  It was noted that he 
was not receiving any treatment for this.  Upon examination, 
the veteran had no scratch marks anywhere on his body.  He 
had no significant rash in the right temple overlying the 
zygomatic arch.  He did have scattered capillary hemangiomas 
over the trunk and arms.  These were reported to be small in 
number; only two were visible in the chest.  There was no 
ulceration of these lesions.  The veteran had a small cyst in 
the right side of the chin, as well as one in the right 
posterior lower neck.  Additionally, there was a cyst in the 
left occipital area and one in the corner of the left eye in 
the lateral aspect.  These lesions are consistent with small 
cysts.  The diagnosis was capillary hemangioma, a few in the 
trunk, small cyst, four in number, in the head and face, and 
no significant rash in the right temple.  The examiner stated 
that these lesions were not due to herbicide exposure, that 
they were seen very commonly, and that the capillary 
hemangioma had a genetic predisposition.  The examiner 
concluded that he was of the opinion that all three types of 
lesions that the veteran mentioned were of no clinical 
significance and were of undetermined etiology, excluding 
that of herbicide exposure.         

A medical record from the VA Medical Center in Alexandria 
listed a prescription for Econazole Nitrate 1% cream for foot 
fungus from Vietnam.  In this regard, a photocopy of a 
prescription, dated in April 2002, for the same topical cream 
for foot fungus was received by VA in January 2004.   

April 2002 VA progress notes state that the veteran presented 
for evaluation of a skin rash with severe itchiness of the 
hands and body.  One note states that the rash was on most of 
the veteran's body with a small raised area noted (moles or 
blisters).  

An October 2002 VA podiatry note reported intermittent 
cracking between the toes. It stated that he had been using 
antibiotic solution regularly, but that the toes continued to 
break out.     

A July 2002 VA dermatology  progress note stated that the 
veteran complained that ever since Vietnam he breaks out in 
red blotches all over that itch.  Upon examination, the 
examiner stated that the veteran had a ruddy complexion on 
his neck and upper chest.  The diagnosis was a rash of 
unknown cause, which was not readily apparent at the time of 
the examination.  

A January 2003 VA dermatology  progress note diagnosed 
dermatitis, not otherwise specified.  

A July 2003 VA dermatology progress note stated that the 
veteran presented for a follow-up of dermatitis of the hands.  
It was reported that he was doing a lot better since 
beginning lotion on the hands and that there was no itching.  

The veteran's claim must be denied on two grounds.  First, as 
is illustrated above, he has not been diagnosed with a 
disease that is recognized as attributable to exposure to 
herbicides under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  In fact, even if the veteran had a 
diagnosis of skin cancer, The National Academy of Sciences 
(NAS), which reviewed numerous studies regarding a possible 
relationship between skin cancer and herbicide exposure 
concluded that there is no information contained in the 
research reviewed for Update 2002 to change the conclusion 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer.  Taking account of the available 
evidence and NAS' analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and skin cancer outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  See 68 Fed. Reg. 27630-27641 
(May 20, 2003).   Therefore, as a matter of law, the veteran 
cannot receive the benefit of a rebuttable presumption that 
he has skin cancer that was caused by his exposure to 
herbicides.  To the extent the law is dispositive of an issue 
on appeal, the claim lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 427, 430 (1994).

Second, the Board has determined that the evidence does not 
show that the veteran had the claimed disability during 
service, despite his service in the Republic of Vietnam.  
Here, the Board notes that the veteran's service medical 
records show no findings or diagnosis of skin cancer or a 
benign mole in the preauricular area during service and there 
has been no medical evidence submitted suggesting that either 
was related to service or to any Agent Orange exposure 
therein.  Therefore, service connection is not warranted 
under Combee, supra.    

The Board notes that there is no evidence of skin cancer or a 
benign mole in the preauricular area during the veteran's 
service or for many years thereafter, and, as was stated 
above, the veteran's disability was not one that can be 
attributed to exposure to herbicides.  Accordingly, service 
connection on a direct or presumptive basis is not warranted.

To reiterate, the July 1998 VA examiner diagnosed a benign 
appearing mole in the preauricular area.  The April 2001 VA 
examiner diagnosed capillary hemangioma, a few in the trunk, 
small cyst, four in number, in the head and face, and no 
significant rash in the right temple.  The April 2001 VA 
examiner stated that these lesions were not due to herbicide 
exposure, that they were seen very commonly, and that the 
capillary hemangioma had a genetic predisposition.  The 
examiner concluded that he was of the opinion that all three 
types of lesions that the veteran mentioned were of no 
clinical significance and were of undetermined etiology, 
excluding that of herbicide exposure.  In addition it is 
noted that the April 2001 VA examiner listed the veteran's 
diagnoses in the examination report and, once again, stated 
that the skin conditions were of "no clinical significance" 
and were of "undetermined etiology excluding that of 
herbicide exposure."  Thus, the examiner did not relate the 
veteran's skin conditions to the veteran's active service.     

Despite the veteran's statements in the notice of 
disagreement and VA Form 9, there is no evidence of record 
that the veteran has, or has ever had, skin cancer.  
Additionally, there is no competent medical opinion of record 
relating any skin condition of the veteran to his active 
service, to include herbicide exposure.                

Accordingly, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.    

The Board has considered the veteran's statements submitted 
in support of his argument that he has skin cancer and a 
benign mole in the preauricular area as a result of exposure 
to herbicides while serving in Vietnam that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for skin cancer and a 
benign mole in the preauricular area as a result of exposure 
to herbicides is denied. 



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



